DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
With respect to the instant disclosure, the Examiner notes that Applicant has set forth a number of technical definitions for terminology used in both the disclosure and claims on pages 2-3 of the Specification filed January 29, 2020. The Examiner has utilized these definitions for the terms in interpreting the claims. Specifically, the Examiner is of the position that the following definitions are particularly limiting with respect to the interpretation of the claims given that these terms appear in the language of one or more of the instant claims:
a. Ablation — “shall mean removal of tissue based on tissue interaction with a plasma”;
b. Mode of Ablation — “shall refer to one or more characteristics of an ablation. Lack of ablation (i.e. a lack of plasma) shall not be considered an ‘ablation mode.’ A mode which performs coagulation shall not be considered an ‘ablation mode.’”;
c. Active electrode — “shall mean an electrode of an electrosurgical wand which serves to provide an electrically-induced tissue-altering effect when brought into contact
with, or close proximity to, a tissue targeted for treatment.”;
d. Controlling flow of fluid — “shall mean controlling a volume flow rate ... varying applied pressure to maintain a set point volume flow rate of liquid shall be considered ‘controlling flow of fluid.’”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites the limitation of "the electrode circuit" in line 4 of that claim.  There is insufficient antecedent basis for this limitation in the claim. Neither of claim 2 or parent claim 1 sets forth an electrode or any manner of electrode circuit to provide proper basis for the limitation of “the electrode circuit” in claim 2. Appropriate correction is required.
Again, regarding claim 2, the claim recites “electrode circuit” in the last line of the claim. This recitation renders the scope of the claim as indefinite because the present language leaves question as to if this is the same electrode circuit as in line 4 of the claim. The scope of the claim is further indefinite due to the above-noted antecedent basis issue with the claim. Appropriate correction is required.
Regarding claim 3, the claim recites the limitation of "the electrode circuit" in line 4 of that claim.  There is insufficient antecedent basis for this limitation in the claim. Neither of claim 3 or parent claim 1 sets forth an electrode or any manner of electrode circuit to provide proper basis for the limitation of “the electrode circuit” in claim 3. Appropriate correction is required. Claims 4 and 5 are rejected due to their respective dependency on claim 3. 
Regarding claim 4, the term “some” in the claim is a relative term which renders the claim indefinite. The term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner notes that the term “some” has not been described in the specification in the context of plasma collapse nor is the Examiner aware of any art recognized standard to determine the extent of plasma collapse so as to define the limitations of “some collapse”. Appropriate correction is required.
Regarding claim 14, the claim recites the limitation of “the lower target circuit impedance configured to form a allow some plasma collapse at the first active electrode”. First, the term “some” in the claim is a relative term which renders the claim indefinite. The term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner notes that the term “some” has not been described in the specification in the context of plasma collapse nor is the Examiner aware of any art recognized standard to determine the extent of plasma collapse so as to define the limitations of “some collapse”. Further, the language of “to form a allow” in the claim renders the scope of the claim as indefinite because the grammatical errors therein leaves question as to the required functionality prescribed to the circuit impedance as well as the controller. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,333,024 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claim 1, patented claim 1 provides for a majority of the claim limitations therein including a) a processor, b) a memory coupled to the processor, and c) a voltage generator operatively coupled to the processor, the voltage generator comprising an active terminal. Patented claim 1, further discusses the implementing of a first mode of ablation and a second mode of ablation where each of the first and second mode of ablation have a desired predetermined amount of energy that is different that each other. Patented claim 1 differs from instant claim 1 in that it is more specific in its claiming of an aspiration control mechanism by the specific recitation of “a peristaltic pump” in combination with the claimed functionality regarding to setting of the sped of the pump in the first and second mode. The Examiner is of the position that such claim differences result in obvious differences between the instant and patented claim 1 thereby failing to define a patentable difference between the instant and patented claim. 
Regarding instant claim 2, see patented claim 4;
Regarding instant claim 5, see patented claim 5; 
Regarding instant claim 6, see patented claim 6; 
Regarding instant claim 7, see patented claim 7; 
Regarding instant claim 8, see patented claim 8.
 Regarding instant claim 9, patented claim 9 provides for a majority of the claim limitations therein including a) an electrosurgical controller, b) a processor, c) a memory coupled to the processor, d) a voltage generator operatively coupled to the processor, the voltage generator comprising an active terminal, e) an electrosurgical wand, f) an active electrode  Patented claim 1, further discusses the implementing at least two modes of ablation  where therein is controlling of impedance. Patented claim 1 differs from instant claim 1 in that it is more specific in its claiming of an aspiration control system by the specific recitation of “a peristaltic pump”. The Examiner is of the position that such claim differences result in obvious differences between the instant and patented claim 1 thereby failing to define a patentable difference between the instant and patented claim. 
Regarding instant claim 10, see patented claim 10;
Regarding instant claim 11, see patented claim 11; 
Regarding instant claim 12, see patented claim 12; 
Regarding instant claim 15, see patented claim 5; 
Regarding instant claim 16, see patented claim 16;
Regarding instant claim 17, see patented claim 17;
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Woloszko (US Pat. Pub. 2011/0137308 A1) is particularly pertinent with respect to a plurality of features in each of claims 1 and 9 including a controller (12/14), a voltage generator (portion of 12 to generate RF) and for the implementation of various modes of energy delivery and aspiration speed. Woloszko, in view of the definitions set forth in the Specification fails to provide two specific modes of ablation as required in claims 1 and 9, given that one mode of Woloszko would need to be a purging mode … with this not qualifying as a “mode of ablation”.  
Davison (US Pat. Pub. 2004/0153057 A1) is particularly pertinent with respect to a number of features in each of claims 1 and 9. Davison, while providing for modes of ablation, is only concerned with doing so by varying aspiration and not via the controlling of energy delivered such that the energy in the first mode is different than the energy in the second mode. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794